Citation Nr: 1135852	
Decision Date: 09/23/11    Archive Date: 10/03/11

DOCKET NO.  07-26 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to an initial increased rating for posttraumatic stress disorder (PTSD), currently evaluated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Shabnam Keyvan






INTRODUCTION

The Veteran served on active duty from August 1967 to June 1970.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from the January 2007 rating decision in which the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas granted service connection for PTSD and evaluated the disability as 30 percent disabling.  

In December 2010, the Board remanded the Veteran's current appeal for compliance with procedural due process requirements.  Specifically, the Board asked the RO to schedule the Veteran for a videoconference hearing before a Veterans Law Judge at the RO.  Pursuant to the Board remand, the RO sent the Veteran a letter date stamped in December 2010 informing him that he had been scheduled for a videoconference hearing at the Muskogee RO on February 2, 2011.  The letter also provided the Veteran with the option to request a different type of hearing or withdraw his hearing request altogether.  It appears that at some point, the Veteran's hearing date was postponed until March 29, 2011.  In a response dated on March 16, 2011, the Veteran indicated that he wished to withdraw his request for a hearing.  Thus, the agency of original jurisdiction (AOJ) has complied with all of the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).  

For the reasons set forth below, this appeal is being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  

The Veteran's service-connected PTSD is currently evaluated as 30 percent disabling.  After a complete and thorough review of the claims folders, the Board finds that a remand of the Veteran's claim for a higher rating for this disability is required for further evidentiary development.  

During the December 2006 VA examination, the Veteran recalled his service in Vietnam and described his exposure to a particularly traumatizing event wherein the base camp he was stationed at came under attack, and he had to carry a wounded soldier to safety, while rounds of mortar were being fired around him.  According to the Veteran, he continues to re-experience this traumatic event through persistent recollections which vary in frequency, depending on the triggers, but occur less than once a week.  He also reports recurring nightmares of the traumatic in-service event, and expresses feelings of distress when exposed to certain stimuli, such as the smell of truck diesel or the sound of a particular type of helicopter.  The Veteran avoids thoughts, feelings or conversations associated with the in-service traumatic event, and has a markedly diminished interest and/or participation in significant activities.  According to the Veteran, his life prior to enlistment was "sweet and innocent," but after returning from Vietnam, he felt as though he had lost a part of his youth and that the "joy in [his] life [was] missing."  He described "a persistent feeling of detachment or estrangement from others" and believes he has nothing in common with anyone unless they have experienced Vietnam themselves.  

According to the examiner, the Veteran displayed a "persistent, restricted range of affect," and has difficulty falling and staying asleep, a condition which has worsened during the past couple of years, as a result of the traumatic event.  The examiner also noted that the Veteran is hypervigilant, and experiences persistent irritability or outbursts of anger, as well as a persistent exaggerated startle response.  During the mental evaluation, the Veteran's orientation was within normal limits, his appearance, hygiene and behavior were described as appropriate, and his affect and mood were shown to be normal.  The examiner noted the presence of panic attacks but added that these attacks occur less than once a week.  In addition, the examiner observed no signs of suspiciousness, delusional thoughts, hallucinations or impaired judgment, and described the Veteran's thought processes as appropriate, and his abstract thinking as normal.  Based on her discussion with, and evaluation of the Veteran, the examiner diagnosed the Veteran with PTSD and assigned him a Global Assessment Functioning (GAF) score of 70.  

The medical evidence of record reflects that the Veteran began seeking treatment at the VA for his PTSD after the December 2006 VA examination, that he was experiencing fluctuations in his mood, temperament and behavior, and that he was assigned varying GAF scores.  At an April 2007 VA treatment visit, the Veteran's PTSD symptoms were found to have worsened as a result of recent physical and marital stressors.  The Veteran felt angry and upset over the breakup of his PTSD group (which he described as the only time and place he felt safe), irritable, on edge, hypervigilant, and more distant from his wife due to the exacerbation of his symptoms.  He was assigned a GAF score of 63.  At a July 2007 VA treatment visit, the Veteran described increased stress after having to recount his in-service events and increased feelings of depression.  On a scale of zero to ten (with zero being the least extreme and 10 being the most extreme), the treatment provider rated the Veteran's anger at a 9, his depression at 10+, and his anxiety at an 8.  The Veteran reported continuing daily nightmares regarding his in-service experiences, a startle response to thunder and lightning, and an increasing need for safety.  According to the Veteran, he had difficulty going outside and constantly checked the doors and windows at night.  He was assigned a GAF score of 60.  

The remainder of the Veteran's VA treatment records reflects continuing treatment and care for his PTSD.  Some VA treatments reflect his mood to be dysphoric, depressed and anxious, and his affect to be constricted and congruent, while other records reflect a euthymic mood and an appropriate affect.  During a more recent VA treatment session dated in March 2008, the Veteran reported a recent increase in his marital problems and expressed mixed feelings about being responsible for various interpersonal conflicts.  He also discussed feeling useless, frustrated and angry and expressed feeling hopeless regarding treatment for his PTSD symptoms.  
In a statement, date stamped as having been received in August 2007, the Veteran's wife, L.T., discussed the drastic difference in the Veteran's behavior after he returned from service.  According to L.T., the Veteran was a fun-loving and outgoing person prior to his enlistment, but he developed a number of social problems after returning from Vietnam.  She explained that the Veteran became isolative, and preferred to be alone and away from people most of the time, and when he did choose to go out, he would always stay close to the door or near an exit.  L.T. also commented on the difficulties she and her children have faced in trying to maintain a relationship with the Veteran.  She claims that the Veteran keeps everyone at a distance, and his inability to connect emotionally has caused serious marital problems, and lead them to separate on several occasions.  According to L.T., since the war in Iraq began, the Veteran has become more anxious, and has experienced increasing nightmares and panic attacks which awaken him and keep him from falling back asleep.  She further adds that his sleeping problems have gotten so bad that she and the Veteran no longer sleep in the same room and their level of intimacy has become non-existent.  

In the August 2007 substantive appeal, the Veteran contended that his PTSD symptoms are more severe than the disability rating reflects.  According to the Veteran, he experiences panic attacks at least three times a week or more, and the number of attacks depend on the type of event triggering the attack.  He also indicated that he performs many ritual acts in his routine, to include walking around his property checking the brush and trees for anything that might be there.  According to the Veteran, he regularly performs this ritual every morning and evening, and finds himself seriously agitated if he cannot perform these acts.  

The more recent VA treatment records and statements made by the Veteran and his wife, reflect the Veteran's belief that his service-connected PTSD has worsened since his last VA examination.  Indeed, the Veteran has not been afforded another VA psychiatric examination since the December 2006 evaluation, over four years ago.  The duty to assist includes providing a thorough and contemporaneous medical examination, especially where it is necessary to determine the current level of a disability.  See Peters v. Brown, 6 Vet. App. 540, 542 (1994).  Moreover, when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995).  See also Snuffer v. Gober, 10 Vet. App. 400 (1997) & Caffrey v. Brown, 6 Vet. App. 377 (1994).  As it has been over four years since the Veteran's last VA examination and the Board is precluded from reading its own unsubstantiated medical conclusions and is instead bound by the medical evidence of record on these matters, further development is required.  See Jones v. Principi, 16 Vet. App. 219, 225 (2002), citing Smith v. Brown, 8 Vet. App. 546, 553 (1996) (en banc); Colvin v. Derwinski, 1 Vet. App. 171 (1991).  

In addition, on remand, an effort should be made to obtain any medical records pertaining to ongoing psychiatric treatment the Veteran has received that are not already on file.  38 U.S.C.A. § 5103A(c) (West 2002).  See also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).  

Accordingly, the case is REMANDED for the following action:

1. Request records of relevant psychiatric treatment that the Veteran may have received since October 2009 at the Fort Smith VA Community Based Outpatient Clinic (CBOC).  Copies of such records which are available should be associated with the claims folder.  

2. Then, make arrangements for the Veteran to be afforded a VA psychiatric examination to determine the current nature and extent of his service-connected PTSD.  The claims file, including a copy of this REMAND, must be made available to the examiner for review, and the examination report should reflect that such review was completed.  

The examiner should identify the nature, frequency, and severity of all current manifestations of PTSD.  The examiner should also assign a GAF score and provide an explanation of the assigned score.  Also, the examiner should specifically comment on the impact of the Veteran's PTSD upon his social and industrial activities, including his ability to obtain and to maintain employment.  A rationale for all opinions expressed must be provided.  

3. Then, re-adjudicate the issue on appeal.  If the decision remains in any way adverse to the Veteran, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.  

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2010).  The Veteran has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

